NUMBER 13-22-00554-CV

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI – EDINBURG


      IN RE TREVINO CONSTRUCTION, LLC AND MARIO TREVINO,
                         INDIVIDUALLY


                           On Petition for Writ of Mandamus.


                               MEMORANDUM OPINION

                  Before Justices Longoria, Hinojosa, and Silva
                   Memorandum Opinion by Justice Longoria1

        On November 15, 2022, relators Trevino Construction, LLC and Mario Trevino,

individually, filed a petition for writ of mandamus through which they assert that the trial

court abused its discretion by issuing an order on May 7, 2021, denying relators’ motion


         1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not

required to do so. When granting relief, the court must hand down an opinion as in any other case.”); id. R.
47.4 (distinguishing opinions and memorandum opinions).
to compel discovery “despite the existence of valid Rule 11 agreements.” See TEX. R. CIV.

P. 11.

         Mandamus is an extraordinary and discretionary remedy. See In re Allstate Indem.

Co., 622 S.W.3d 870, 883 (Tex. 2021) (orig. proceeding); In re Garza, 544 S.W.3d 836,

840 (Tex. 2018) (orig. proceeding) (per curiam); In re Prudential Ins. Co. of Am., 148

S.W.3d 124, 138 (Tex. 2004) (orig. proceeding). Mandamus generally “aids the diligent

and not those who slumber on their rights.” In re Self, 652 S.W.3d 829, 830 (Tex. 2022)

(orig. proceeding) (per curiam) (quoting Callahan v. Giles, 155 S.W.2d 793, 795 (Tex.

1941)). The relator must show that (1) the trial court abused its discretion, and (2) the

relator lacks an adequate remedy on appeal. In re USAA Gen. Indem. Co., 624 S.W.3d

782, 787 (Tex. 2021) (orig. proceeding); In re Prudential Ins. Co. of Am., 148 S.W.3d at

135–36; Walker v. Packer, 827 S.W.2d 833, 839–40 (Tex. 1992) (orig. proceeding). “The

relator bears the burden of proving these two requirements.” In re H.E.B. Grocery Co.,

492 S.W.3d 300, 302 (Tex. 2016) (orig. proceeding) (per curiam); Walker, 827 S.W.2d at

840.

         The Court, having examined and fully considered the petition for writ of mandamus

and the applicable law, is of the opinion that the relators have failed to meet their burden

to obtain relief. Accordingly, we deny the petition for writ of mandamus. See TEX. R. APP.

P. 52.8.

                                                               NORA L. LONGORIA
                                                               Justice

Delivered and filed on the
16th day of November, 2022.


                                             2